Citation Nr: 1118177	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  07-15 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type II.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Michael W. Zimecki, Esq.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which continued a 20 percent evaluation for diabetes mellitus, type II (DM).  In February 2009, the Veteran submitted a notice of disagreement and subsequently perfected his appeal in January 2011.

In March 2011, the Veteran presented sworn testimony during a Travel Board hearing in Pittsburgh, Pennsylvania, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

As the Veteran is challenging the disability rating assigned for his service-connected DM, and the record raises assertions that he is unemployable because of this service-connected disability, the determination as to whether he is entitled to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part and parcel of the determination of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  While the Board has jurisdiction over this matter, the claim for TDIU is remanded to the RO for further development, as discussed more fully below.

The Board notes that the issue of entitlement to service connection for hypertension was remanded in a separate Board decision in February 2011.  Those remand directives are pending completion by the RO and the issue of service connection for hypertension will not discussed herein.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania.  VA will notify the Veteran if further action on his part is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim of entitlement to an increased rating for his service-connected DM.

In March 2011, the Veteran submitted a questionnaire that his attorney had sent to his treating physician, Dr. T. S. B.  The questionnaire asked Dr. T. S. B. to respond to questions regarding the Veteran's DM and any regulation of physical activities.  Although there is no signature to indicate the author of the handwritten responses, it appears that Dr. T. S. B. has written one word and short answers to the attorney's questions.  These responses are not sufficient to evaluate the Veteran's claim for an increased rating for DM, as they only address the Veteran's possible regulation of activities, medications, and diet - the criteria for an increased rating of 40 percent.  The questions do not address the criteria for an even higher rating of 60 or 100 percent.  Thus, the Board cannot fully evaluate the Veteran's claim based solely on this questionnaire.  However, the questionnaire does indicate a potential worsening of the Veteran's DM symptoms since his last VA examination.  Specifically, the questionnaire indicates that the Veteran's physical activities are regulated.  This level of symptomatology was not reflected in the February 2008 VA examination.  For increased rating claims, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also 38 C.F.R. § 3.327(a) (2010).  Therefore, the Board finds that a new VA examination is warranted in order to determine the current severity of the Veteran's DM.

As the United States Court of Appeals for Veterans Claims (Court) explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  See Colvin at 175.  For the reasons described above, the Veteran's claim of entitlement to an increased rating for DM must be remanded for a new VA examination.

With regard to the Veteran's claim of entitlement to TDIU, in Rice v. Shinseki, the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  See Rice, supra.  The Veteran's testimony from his March 2011 Board hearing and a March 2011 letter from his supervisor, B. D., indicate that the Veteran is to retire in April 2011, primarily due to his service-connected DM.  These lay statements are sufficient to raise the issue of entitlement to TDIU.  Therefore, the issue of TDIU is raised by the record and it is properly before the Board.  A review of the record shows that further development is needed to properly adjudicate the TDIU claim.

The law provides that TDIU may be granted upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).

The record shows the Veteran was expected to be unemployed as of April 15, 2011.  The Veteran and his supervisor both claim that this is because of his service-connected DM.  While the Veteran has been afforded previous VA examinations, an opinion as to the effect of his service-connected disabilities on his employability has not been rendered.  The Board finds that the Veteran should be afforded an appropriate VA examination to determine whether he is unable to secure or maintain substantially gainful employment as a result of his service-connected disabilities.

Additionally, as the case is being remanded, the Board will take the opportunity to obtain any VA and private treatment records not yet associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Copies of VA treatment records from the Butler VA Medical Center, covering the period from October 2010, to the present, should be obtained and added to the claims folder.

2.  After obtaining consent from the Veteran, copies of outstanding private treatment records should be obtained and added to the claims folder.

3.  Schedule the Veteran for a VA examination with an appropriate examiner in order to determine the current severity of his DM.  The claims folder must be made available to the examiner for review of pertinent documents therein in connection with the examination, including the private treatment records and questionnaire response from Dr. T. S. B.  The examination report must reflect that such a review was conducted.  All indicated studies should be completed.  

4.  The Veteran must be scheduled for an appropriate VA examination to determine the effect of his service-connected disabilities on his employability.  The examiner should offer an opinion as to whether it is at least as likely as not that the Veteran is unable to secure or maintain substantially gainful employment solely as a result of his service-connected disabilities.  The claims folder must be made available to the examiner for review of pertinent documents therein, and the examination report must reflect that such a review was conducted.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  A complete rationale should be provided for any opinion offered.

5.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim for an increased rating for DM should be readjudicated.  Thereafter, the claim of entitlement to TDIU should be adjudicated.  If either of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2010).

